DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-8, filed 3/25/2021, with respect to claims 1 and 3-12 have been fully considered and are persuasive.  
Reasons for Allowance
3.	Claims 1 and 3-12 are allowed and have been re-numbered 1-11.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 12, the prior art of record fails to anticipate or suggest or render obvious a cell cartridge comprising a first pouch cell having a plurality of first fixing portions extending from a sealing portion thereof, a second pouch cell having a plurality of second fixing portions extending from a sealing portion thereof, and a cartridge configured to accommodate a cell stack formed by stacking the first pouch cell and the second pouch cell, wherein each first fixing portion is bent toward the second pouch cell to restrict movement of the second pouch cell, and wherein each second fixing portion is bent toward the first pouch cell to restrict movement of the first pouch cell; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723